department of the treasury internal_revenue_service washington d c covennmen exes oct - se ter pats uniform issue list vt kkk k k legend taxpayer a company b company c amount d amount e ss es plan x profit sharing plan and trust plan y profit sharing plan and trust dear this is in response to your letter dated date supplemented by your letter dated date in which your authorized representative requested a ruling on your behalf concerning the required_minimum_distribution rule under sec_401 of the income_tax code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is an employee of company b and company c taxpayer a does not intend to separate from the service of or retire from company b is company b maintains plan x and company c maintains plan y taxpayer a an active_participant in both plans both plan x and plan y use the calendar_year ae as their plan_year your authorized representative asserts on your behalf that plans x and y meet the requirements of code sec_401 a taxpayer a’s account balances are amount d in plan x and amount e in plan y taxpayer a is a owner of company c but not in company b taxpayer a will attain in taxpayer a has reached his normal_retirement_date with respect to plan y plan y permits in-service distributions to participants who have reached their normal_retirement_date plan x permits participants to roll over eligible distributions received from other qualified_plans into plan x taxpayer a has represented that he is not a owner of company b as that term is defined in sec_416 of the code taxpayer a has also represented that plan y meets the requirements of sec_401 as a result it is excluded from having to comply with the joint and survivor and preretirement survivor annuity requirements found under sec_401 of the code taxpayer a intends to withdraw his calendar_year required_distribution from plan y prior to date after receiving his required_distribution for from plan y taxpayer a intends to withdraw the balance of his account from plan y and roll over said balance into plan x prior to date based on the facts and representations you request a ruling that taxpayer a not be required to receive a distribution from the amount rolled over from plan y into plan x until he reaches his required_beginning_date under plan x will sec_401 of the internal_revenue_code code states that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section sec_401 of the code provides the rules governing required distributions specifically sec_401 of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code defines required_beginning_date as april of the calendar_year following the later of i the calendar_year in which the employee attains age or il the calendar_year in which the employee retires sec_401 provides that in the case of an employee who is a owner as defined in sec_416 of the code the required_beginning_date is solely the april following the plan_year ending in the calendar_year in - which the employee attains age and not the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_1_401_a_9_-7 of the final income_tax regulations regulations question and answer-2 states that if an amount is distributed by one plan distributing plan and is rolled over to another plan receiving plan the benefit of the employee under the receiving plan is increased by the amount rolled over for purposes of determining the required_minimum_distribution for the calendar_year immediately following the calendar_year in which the amount rolled over is distributed in other words the amount rolled over is subject_to the minimum_distribution_rules of the receiving plan in the calendar_year immediately following the calendar_year in which the amount was distributed from the distributing plan sec_416 of the code defines a owner in the case when the employer is a corporation as any person who owns or is considered as owning within the meaning of the constructive_ownership rules under sec_318 of the code substituting for more than of the outstanding_stock of the corporation or stock possessing more than of the total combined voting power of all stock of the corporation if the employer is not a corporation a owner is defined as any person who owns more than of the capital or profits interest in the employer the aggregation rules under sec_414 c and m of the code do not apply for purposes of determining ownership in the employer under sec_416 of the code sec_401 states in relevant part that a defined contribution planis - not required to provide a joint_and_survivor_annuity and hence does not require spousal consent for a distribution if the plan provides for all of the following requirements the participant’s nonforfeitable accrued_benefit is payable in full on the death of the participant to the participant's surviving_spouse or if there is no surviving_spouse or if the spouse consents thereto to a designated_beneficiary such participant does not elect a payment of benefits in the form of a life_annuity and with respect to such participant such plan is not a direct or indirect transferee of a defined_benefit_plan or a defined_contribution_plan subject_to the minimum_funding standards of sec_412 of the code the information presented by taxpayer a demonstrates that he is not a owner of company b as defined in sec_416 and that taxpayer a is not required to obtain spousal consent for the distribution from plan y because plan y is excluded from the joint_and_survivor_annuity and preretirement survivor annuity requirements of sec_401 of the code taxpayer a has asserted that he will take a calendar_year required_minimum_distribution from plan y by date and that this required_distribution will not be rolled over into plan x taxpayer a has also asserted that after receiving his calendar_year required_distribution he will withdraw the balance of his plan y account and roll said balance into plan x by date therefore based on the above facts the service concludes that taxpayer a will not be required to receive a distribution with respect to the amount distributed from plan y and rolled over into plan x until he reaches his required_beginning_date under plan x as determined under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours rances v slodn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc kk e kee k krkk
